      Case 1:16-cv-00154-KGB-JTK Document 112 Filed 01/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

ANGELA SCHUNCEY RICHARDSON
ADC #712575                                                                      PLAINTIFF

v.                           Case No. 1:16-cv-00154-KGB/JTK

COURTNEY PORCHIA, et al.                                                      DEFENDANTS

                                           ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 101). Defendant Courtney Porchia filed

timely objections to the Proposed Findings and Recommendations (Dkt. No. 106). After a careful

review of the Proposed Findings and Recommendations, Ms. Porchia’s objections, and a de novo

review of the record, the Court concludes that the Proposed Findings and Recommendations

should be, and hereby are, approved and adopted as this Court’s findings in all respects (Id.).

Therefore, the Court denies separate defendant Courtney Porchia’s motion for judgment on the

pleadings (Dkt. No. 94).

       So ordered, this the 27th day of January, 2021.



                                                         _____________________________
                                                         Kristine G. Baker
                                                         United States District Judge
